Exhibit 10.2
ONCOGENEX PHARMACEUTICALS, INC.
RESTRICTED STOCK PURCHASE AGREEMENT
UNDER THE
2010 PERFORMANCE INCENTIVE PLAN
THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
                    , 20           by and between          (hereinafter referred
to as “Purchaser”), and OncoGenex Pharmaceuticals, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), pursuant to the Company’s 2010
Performance Incentive Plan, as amended (the “Plan”). Any capitalized term not
defined herein shall have the same meaning ascribed to it in the Plan.
R E C I T A L S:
A. Purchaser is an employee, director, consultant or other Service Provider, and
in connection therewith has rendered services for and on behalf of the Company.
B. The Company desires to issue shares of Common Stock to Purchaser for the
consideration set forth herein to provide an incentive for Purchaser to remain a
Service Provider of the Company and to exert added effort towards its growth and
success.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:
1. Issuance of Shares. The Company hereby offers to issue to Purchaser an
aggregate of                      (          ) shares of Common Stock of the
Company (the “Shares”) on the terms and conditions herein set forth. Unless this
offer is earlier revoked in writing by the Company, Purchaser shall have ten
(10) days from the date of the delivery of this Agreement to Purchaser to accept
the offer of the Company by executing and delivering to the Company two copies
of this Agreement, without condition or reservation of any kind whatsoever,
together with the consideration to be delivered by Purchaser pursuant to
Section 2 below.
2. Consideration. The purchase price for the Shares shall be $           per
share, or $           in the aggregate. Any purchase price more than zero shall
be paid by the delivery of Purchaser’s check payable to the Company (or payment
in such other form of lawful consideration as the Administrator may approve from
time to time under the provisions of Section 6.3 of the Plan).
3. Vesting of Shares.
(a) Subject to Section 3(b) below, the Shares acquired hereunder shall vest and
become “Vested Shares” as follows:

      Upon the date set forth below:   Shares that become Vested Shares:
 
  Shares
 
  Shares
 
  Shares

 

 



--------------------------------------------------------------------------------



 



Shares which have not yet become vested are herein called “Unvested Shares.” No
additional Shares shall vest after the date of termination of Purchaser’s
Continuous Service.
As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for vacations, illness (except for permanent disability, as defined in
Section 22(e)(3) of the Code), or leaves of absence which are approved in
writing by the Company or any of such other employer corporations, if
applicable, (ii) service as a member of the Board of Directors of the Company
until Purchaser resigns, is removed from office, or Purchaser’s term of office
expires and he or she is not reelected, or (iii) so long as Purchaser is engaged
as a consultant or Service Provider to the Company or other corporation referred
to in clause (i) above.
(b) Notwithstanding Section 3(a), if Purchaser holds Shares at the time a Change
in Control occurs, all Repurchase Rights (as defined below) shall automatically
terminate immediately prior to the consummation of such Change in Control, and
the Shares subject to those terminated Repurchase Rights shall immediately vest
in full. If the Repurchase Rights automatically terminate in accordance with the
provisions of this subsection (b), then the Administrator shall cause written
notice of the Change in Control transaction to be given to Purchaser not less
than fifteen (15) days prior to the anticipated effective date of the proposed
transaction.
4. Reconveyance Upon Termination of Service.
(a) Repurchase Right. The Company shall have the right (but not the obligation)
to repurchase all or any part of the Unvested Shares (the “Repurchase Right”) in
the event that the Purchaser’s Continuous Service terminates for any reason.
Upon exercise of the Repurchase Right, the Purchaser shall be obligated to sell
his or her Unvested Shares to the Company, as provided in this Section 4. If the
Purchase Price is zero, then Purchaser shall be obligated to transfer his or her
Unvested Shares to the Company without consideration.
(b) Consideration for Repurchase Right. The repurchase price of the Unvested
Shares (the “Repurchase Price”) shall be equal to the Purchase Price, if any, of
such Unvested Shares.
(c) Procedure for Exercise of Reconveyance Option. For sixty (60) days after the
date of termination of Purchaser’s Continuous Service or other event described
in this Section 4, the Company may exercise the Repurchase Right by giving
Purchaser and/or any other person obligated to sell written notice of the number
of Unvested Shares which the Company desires to purchase. The Repurchase Price
for the Unvested Shares shall be payable, at the option of the Company, by check
or by cancellation of all or a portion of any outstanding indebtedness of
Purchaser to the Company, or by any combination thereof.

 

Page 2 of 7



--------------------------------------------------------------------------------



 



(d) Notification and Settlement. In the event that the Company has elected to
exercise the Repurchase Right as to part or all of the Unvested Shares within
the period described above, Purchaser or such other person shall deliver to the
Company certificate(s) representing the Unvested Shares to be acquired by the
Company within thirty (30) days following the date of the notice from the
Company. The Company shall deliver to Purchaser against delivery of the Unvested
Shares, checks of the Company payable to Purchaser and/or any other person
obligated to transfer the Unvested Shares in the aggregate amount of the
Repurchase Price, if any, to be paid as set forth in Section 4(b) above.
(e) Deposit of Unvested Shares. Purchaser shall deposit with the Company
certificates representing the Unvested Shares, together with a duly executed
stock assignment separate from certificate in blank, which shall be held by the
Secretary of the Company. Purchaser shall be entitled to vote and to receive
dividends and distributions on all such deposited Unvested Shares.
(f) Termination. The provisions of this Section 4 shall automatically terminate
in accordance with Section 3(b) above.
(g) Assignment. The Company may assign its Repurchase Right under this Section 4
without the consent of the Purchaser.
5. Restrictions on Unvested Shares. Unvested Shares may not be sold,
transferred, pledged, or otherwise disposed of, except that such Unvested Shares
may be transferred to a trust established for the sole benefit of the Purchaser
and/or his or her spouse, children or grandchildren. Any Unvested Shares that
are transferred as provided herein remain subject to the terms and conditions of
this Agreement.
6. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Purchaser shall be entitled to new or
additional or different shares of stock or securities, in order to preserve, as
nearly as practical, but not to increase, the benefits of Purchaser under this
Agreement, in accordance with the provisions of Section 4.2 of the Plan. Such
new, additional or different shares shall be deemed “Shares” for purposes of
this Agreement and subject to all of the terms and conditions hereof.
7. Shares Free and Clear. All Shares purchased by the Company pursuant to this
Agreement shall be delivered by Purchaser free and clear of all claims, liens
and encumbrances of every nature (except the provisions of this Agreement and
any conditions concerning the Shares relating to compliance with applicable
federal or state securities laws), and the purchaser thereof shall acquire full
and complete title and right to all of such Shares, free and clear of any
claims, liens and encumbrances of every nature (again, except for the provisions
of this Agreement and such securities laws).

 

Page 3 of 7



--------------------------------------------------------------------------------



 



8. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.
(a) The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the Shares to Purchaser pursuant to this Agreement. The
inability of the Company to obtain, from any such regulatory agency, authority
or approval deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of the Shares hereunder and under the Plan shall relieve the
Company of any liability in respect of the nonissuance or sale of such Shares as
to which such requisite authority or approval shall not have been obtained.
(b) The Company shall not be required to: (i) transfer on its books any Shares
of the Company which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) treat as owner of such
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Shares shall have been so transferred.
9. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Purchaser, at his or her most recent
address as shown in the employment or stock records of the Company.
10. Binding Obligations. All covenants and agreements herein contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
parties hereto and their permitted successors and assigns.
11. Captions and Section Headings. Captions and section headings used herein are
for convenience only, and are not part of this Agreement and shall not be used
in construing it.
12. Interpretation. All Shares are issued pursuant to the terms of the Plan, and
shall in all respects be interpreted in accordance therewith. The Administrator
shall interpret and construe this Agreement and the Plan, and any action,
decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Purchaser. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.
13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.
14. Assignment. Purchaser shall have no right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her duties or
obligations under this Agreement. This Agreement is made solely for the benefit
of the parties hereto, and no other person, partnership, association or
corporation shall acquire or have any right under or by virtue of this
Agreement.

 

Page 4 of 7



--------------------------------------------------------------------------------



 



15. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Purchaser and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Purchaser and the Company.
17. “Market Stand-Off” Agreement. Purchaser agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any public offering of the Company’s securities,
Purchaser will not sell or otherwise dispose of any Shares acquired by Purchaser
without the prior written consent of the Company or such underwriters, as the
case may be, for a period of time (not to exceed 180 days) from the effective
date of such registration as the Company or the underwriters may specify.
18. Tax Elections. Purchaser understands that Purchaser (and not the Company)
shall be responsible for the Purchaser’s own tax liability that may arise as a
result of the acquisition of the Shares. Purchaser acknowledges that Purchaser
has considered the advisability of all tax elections in connection with the
purchase of the Shares, including the making of an election under Section 83(b)
under the Internal Revenue Code of 1986, as amended (“Code”); Purchaser further
acknowledges that the Company has no responsibility for the making of such
Section 83(b) election. In the event Purchaser determines to make a Section
83(b) election, Purchaser agrees to timely provide a copy of the election to the
Company as required under the Code.
19. Attorneys’ Fees. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
reasonable attorneys’ fees and costs.

 

Page 5 of 7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  THE COMPANY:   PURCHASER:    
 
                ONCOGENEX PHARMACEUTICALS, INC.        
 
               
By:
               
 
               
 
               
Name:
               
 
               
 
          (Print Name)    
 
               
Title:
               
 
               
 
               
 
          Address:    
 
               
 
               
 
               
 
               

 

Page 6 of 7



--------------------------------------------------------------------------------



 



CONSENT AND RATIFICATION OF SPOUSE
The undersigned, the spouse of                     , a party to the attached
Restricted Stock Purchase Agreement (the “Agreement”), dated as of
                    , hereby consents to the execution of said Agreement by such
party; and ratifies, approves, confirms and adopts said Agreement, and agrees to
be bound by each and every term and condition thereof as if the undersigned had
been a signatory to said Agreement, with respect to the Shares (as defined in
the Agreement) made the subject of said Agreement in which the undersigned has
an interest, including any community property interest therein.
I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.

                 
Date:
               
 
               
 
          (Signature)    
 
               
 
               
 
          (Print Name)    

 

Page 7 of 7